IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-50436
                            Summary Calendar


YOLUNDA SURITA,

                                              Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                           (A-01-CV-509-SC)
                        --------------------
                          December 12, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant      Yolunda   Surita   appeals   the    district

court’s denial of her petition seeking review of the Commissioner

of Social Security’s decision denying supplemental security income

and   disability   insurance     benefits.     She   contends     that   the

Administrative Law Judge ("ALJ") failed to advise her of her right

to    representation,    erred     in    assessing   her    psychological

impairments, and failed to pose a correct hypothetical question to

the vocational expert.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      The    record   establishes    that     Surita   waived    her    right   to

representation at the hearing and that any lack of representation

did not prejudice her by preventing her from fully developing

her claims or by causing confusion in the record.                      See Ripley

v. Chater, 67 F.3d 552, 557 (5th Cir. 1995).              Surita’s argument

that the ALJ did not fully consider the opinion of her treating

physician is without merit; the physician’s reports did not support

a determination that Surita was disabled.              Substantial evidence

supports the ALJ's determination that Surita was not disabled by

her psychological impairments. See Leggett v. Chater, 67 F.3d 558,

564-65 (5th Cir. 1995).       It was unnecessary for the ALJ to pose a

hypothetical to the vocational expert because the ALJ relied on

§   201.24    of   Appendix   2,    Subpart    P,   Regulation    No.     4   (the

medical-vocational guidelines or "grid") in determining that Surita

was not disabled and Surita has not challenged the ALJ’s use of the

grid.   See Fraga v. Bowen, 810 F.2d 1296, 1304-05 (5th Cir. 1987).

AFFIRMED.




                                       2